DETAILED ACTION
This final office action is responsive to application 16/529,102 with applicant’s amendments and request for reconsideration as submitted on 3 Oct. 2022.
Claim status is pending for claims 1-7 with claims 1-2, 4-5 and 7 being amended. Claims 1 and 7 are independent form, no claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner thanks applicant for response 10/03/2022 which have been fully considered.
All objections to the specification are withdrawn as necessitated by applicant’s amendments to the specification. This includes objections based on title and incorporation of foreign application.
The rejection of claim 7 under 35 U.S.C. 101 as being directed to non-statutory subject matter is hereby withdrawn as necessitated by applicant’s amendment to clarify the system to include processor and executable instructions in a memory as non-transitory.
The rejection of claims 1-7 under 35 U.S.C. 101 as being directed to an abstract idea without significantly more is maintained with the following response to remarks.
Applicant traverses eligibility rejection based at least in part on MPEP 2105.05(f) as it pertains to a technological solution to a technological problem, noting portions of the instant specification and amendments in support. However, examiner respectfully disagrees. 
Eligibility analysis Steps 2A Prongs 2 and Step 2B consider the additional elements such that they must be integrated into a practical application and amount to significantly more than the judicial exception. In this case, the additional elements amount to extra-solutionary activities that do not cure eligibility. Evidentiary support of known elements in a technological environment is cited to sustain a finding of ineligible subject matter under §101. For example, Konopka et al., US20030036903A1 at [0022] “updating or retraining is known to those of ordinary skill in the art” circa 2001, 17 years prior to effective filing date; Das conveys a plethora of research approaches regarding reduced precision with mixed precision data which is commensurate with the amendment regarding lower precision in a second model than first model. As such, the functionality amounts to mere token known additional elements in the technological environment and does not rise to the level of technological solution beyond that which a skilled artisan would expect to be routine in the field. Repeating the training as retraining amounts to performing repetitive calculations which has been found by the courts as not amounting to significantly more. Further, the limitation converting of a model is supported by known conversion tool TOCO, see Chai or alternatively Krishnamoorthi. Using a known conversion tool for modeling (i.e., TOCO) amounts to mere instructions to “apply it” per MPEP 2106.05(f). Applicant provides no discussion as to why TOCO fails to provide the skilled artisan with requisite functionality using known elements in the technological environment. When considered as a whole, the claim is directed to the abstract idea of mathematical calculation with cursory additional elements that do not amount to significantly more because they are extra-solutionary activities in light of present eligibility guidance per MPEP 2106.05. It is further acknowledged and appreciated that applicant notes npl1 document arXiv ‘877 Jacob towards which the application seeks to improve upon. However, this reference has around 2,000 direct citations which demonstrates a high degree of experimentation with the subject matter of the technological environment. Applicant concludes that improvement is achieved but does not specify its nature beyond generally reducing a difference between model outputs which is the judicial exception of performing mathematical calculations. A detailed rejection is updated below in accordance with the above remarks.
The rejections under 35 U.S.C. 103 obviousness over prior arts is given additional consideration in light of present claim status as amended and together with remarks 10/3/2022. Concerning the merits of the independent claims, applicant’s emphasis of the amendments are noted. New art is identified for the first amended limitation although the principal prior art remains such that distinction has not been made apparent in light of subsequent amendments. In particular, new art Krishnamoorthi discloses models with reduced/lower precision. However, the remaining limitations do not rise to patentable distinction from the combination of Reda and Chai. The training amended to be retraining is both suggested by Reda and explicit in Chai. Both Reda and Chai suggest or disclose backpropagation which thereby retrains weights of a model. For example, Reda [0107], [0145], [0150] and/or Chai [0112] “re-training of models”. Further, the limitation updating model is expressly met by reference Chai, e.g., Chai [0084] “model updating” further described [0193-99] where TOCO tool converts models and a model which is not retrained is interpreted as fixing/freezing parameters of the model. The TOCO tool is additionally utilized by new art Krishnamoorthi. Remarks generally allege patentability without providing technical discussion addressing techniques detailed by the prior arts or how the application arrives at such patentable distinction. In view of the foregoing, the arguments are not persuasive and rejection under obviousness is maintained. The arguments presented above support the rejections to independent claims 1 and 7 as well as remaining claims 2-6 by way of dependency.

Claim Objections
Claim 2 is objected to for the following informality: amended limitation begins with “retaining” which should read “retraining”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Clarity is lacking with regard to independent claims 1 and 7 for two reasons. First, the final limitation recites “the first learning model that has been retrained… the first model that has not been retrained” thus the first model both “has been retrained” and “has not been retrained” which is unclear; Secondly, claims recite both retraining and updating of models in last two limitations – it is unclear how applicant distinguishes retraining from updating. Retraining is generally understood as updating parameters/weights of the model. Examiner interprets the first model both retrained and not retrained such that model parameters may be fixed or frozen as is known in the art. Dependent claims 2-6 fail to cure the deficiency and thus claims 1-7 are rejected as indefinite under 35 U.S.C. 112(b).

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies guidance set forth under MPEP 2106.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims recite one of the four statutory categories, claims 1-6 are a method/process and claim 7 is a system/machine.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims, under the broadest reasonable interpretation, recites an abstract idea. In this case, claims fall within the enumerated grouping of abstract idea of “Mathematical Calculations”. In particular, claims recite: 
“calculating first difference data corresponding to a difference between the first output data and the reference data and second difference data corresponding to a difference between the second output data and the reference data” (Mathematical Calculations)
Calculations such as difference/subtraction can be performed as mathematical calculation using pen and paper or mentally. Accordingly, the claim recites an abstract idea.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—a practical application is not integrated by the judicial exception because the additional elements are as follows: 
Limitations further include 
“executed by one or more computers”
Computer execution amounts to no more than instructions to implement an abstract idea on a generic computer components, see MPEP 2106.05(f).
“acquiring first output data for input data of a first learning model, reference data for the input data, and second output data for the input data of a second learning model obtained by converting the first learning model, the second learning model performing a process with a lower numerical precision than a process performed by the first learning model” 
Acquiring data is an insignificant extra-solutionary activity which is akin to mere data gathering or selecting the type of data to be manipulated, see MPEP 2106.05(g). Further elements of the limitation merely embellish the data to be acquired/gathered.
“retraining the first learning model with the use of the first difference and the second difference”
Retraining amounts to an insignificant extra-solutionary activity as being no more than a mere token post-solutionary activity, see MPEP 2106.05(g).
“updating, with the second learning model obtained by converting the first learning model that has been retrained, the second learning model obtained by converting the first learning model that has not been retrained”
Updating amounts to an insignificant extra-solutionary activity as being no more than a mere token post-solutionary activity, see MPEP 2106.05(g). The updating being converted simply describes the type of data being manipulated.
Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the claims do not include additional elements that amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the claim are addressed with respect to MPEP 2106.05. 
“executed by one or more computers”
Computer execution amounts to no more than instructions to implement an abstract idea on a generic computer components, see MPEP 2106.05(f). The computer elements are recited at a high level of generality and such additional elements have routinely been found by the courts as not amounting to significantly more.
“acquiring first output data for input data of a first learning model, reference data for the input data, and second output data for the input data of a second learning model obtained by converting the first learning model, the second learning model performing a process with a lower numerical precision than a process performed by the first learning model” 
Acquiring data is an insignificant extra-solutionary activity that is WURC, see MPEP 2106.05(d)(II) “The courts have recognized the following computer functions as well-understood, routine and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, i. Receiving or transmitting data over a network”). Accordingly, the limitation does not amount to significantly more as it simply describes the ordinary capacity of computer functions.
“retraining the first learning model with the use of the first difference and the second difference”
Retraining amounts to an insignificant extra-solutionary activity as being no more than a mere token post-solutionary activity, see MPEP 2106.05(g). Such retraining of models is a routine and conventional practice, evidentiary support is by way of Konopka et al., US20030036903A1 at [0022] “retraining is known to those of ordinary skill in the art” circa 2001, 17 years prior to effective filing date. Accordingly, the limitation does not amount to significantly more.
“updating, with the second learning model obtained by converting the first learning model that has been retrained, the second learning model obtained by converting the first learning model that has not been retrained”
Updating amounts to an insignificant extra-solutionary activity as being no more than a mere token post-solutionary activity, see MPEP 2106.05(g). Once again, such updating of models is a routine and conventional practice, evidentiary support is by way of same Konopka ‘903 again at [0022] “updating or retraining is known to those of ordinary skill in the art” circa 2001, 17 years prior to effective filing date. Accordingly, the limitation does not amount to significantly more.
Considering the claim as a whole or as an ordered combination does not cure eligibility as it adds nothing that is not already present when looking at the elements taken individually. Supporting evidence for additional functionality being known includes i) known model conversion tool TOCO per Chai US20220091837A1 at [0038] “conversion tool known as TensorFlow Lite Optimizing Converter (‘TOCO’)” or similar per Krishnamoorthi; and ii) precision reduction being known conveyed per Das et al., “Mixed Precision Training of Convolutional Neural Networks using Integer Operations” arXiv: 1802.00930v2 at [P.3 Sect.2 ¶1] “reduced precision for deep learning has been an active topic of research”, and notably iii) models are “well-known” by applicant admission per instant specification ‘943 at [0030]. Any update or retraining based on the above is no more than performing repetitive calculation. Accordingly, considering the claim as a whole or as an ordered combination does not amount to significantly more.
The claims are not patent eligible. This rejection applies equally to independent claim 7 which mirrors claim 1 limitations, as well as to dependent claims 2-6. Dependent claims when analyzed as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Dependent claims 2-3 recite weighting the data of the differences. This is considered an additional element under step 2A prong 2 and amounts to insignificant extra-solution activity under MPEP 2106.05(g). Such functionality is further considered under step 2B as WURC well-understood, routine or conventional activity as is evidenced by Andes et al., US Patent 5,103,496 at [Col1 Lines58-61] “It is well-known that by suitable adjustments to the weights, that is, modification of the ‘memory’ of the network occurring when the memory ‘learns’” describes neural network weight adjustment circa 1989 some three decades prior to the effective filing date of the instant application. Consideration of a weight being greater than second weight in relation is routine experimentation in selecting data to prioritize and evidentiary support of such functionality is noted per Krishnamoorthi, Raghuraman “Quantizing deep convolutional networks for efficient inference: A whitepaper” arXiv: 1806.08342v1 at [P.6 Eq.15], [P.8 Sect2.5] parameter selection. Accordingly, additional elements do not amount to significantly more.
Dependent claims 4-5 recite including a difference between first/second differences and weighting thereof. This is considered an additional element under step 2A prong 2 and amounts to insignificant extra-solution activity under MPEP 2106.05(g). Such functionality may be considered as amounting to normalization which is further considered under step 2B as WURC well-understood, routine or conventional activity as is evidenced by Chu et al., US20100161230A1 at [0054] “Those of ordinary skill in the art will appreciate that the L2-Norm is a well-known norm function”. Accordingly, additional elements do not amount to significantly more.
Dependent claim 6 recites the learning models are neural networks. This limitation further limits the updating of model limitation of claim 1 and is therefore considered insignificant extra-solution activity. The additional element of neural network is considered under step 2A prong 2 as amounting to an extra-solution activity under MPEP 2106.05(g) - Evidence of WURC under step 2B is provided by the instant specification itself with applicant admission which acknowledges neural network models to be “well-known” see per ¶[0030]. The recitation of well-known additional elements does not portend eligibility as per MPEP 2106.05(d). Thus, the additional element does not amount to significantly more.
Claim 7 recites a system to perform the method limitations of claim 1, and includes the additional elements processor and non-transitory memory comprising executable instructions. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea or mathematical calculations, by use of conventional computer functions does not qualify as a particular machine per MPEP 2106.05(b). These elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components per MPEP 2106.05(f). Accordingly, these additional elements are not amounting to significantly more.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no benchmark evidence that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Reda et al., US PG Pub No 20190297326A1 hereinafter Reda, as evidenced by US Provisional 62/646,309 (see PTO-892, attached as NPL) in view of 
Chai et al., US PG Pub No 20220091837A1 hereinafter Chai, as evidenced by US Provisional 62/667,959 (see PTO-892, attached as NPL), in view of 
Krishnamoorthi, Raghuraman “Quantizing deep convolutional networks for efficient inference: A whitepaper” hereinafter Krishnamoorthi (arXiv: 1806.08342v1).
With respect to claim 1, Reda teaches: 
	An information processing method comprising, executed by one or more computers {Reda discloses methods for neural network training [0046] and compute system as GPU and memory. Corresponding provisional support comprises [P.30 of 42, Sect4.2]}: 
acquiring first output data for input data of a first learning model, 5reference data for the input data {Reda discloses neural network models to process video data input and output using combined losses [0146], [0039-49]. Inputs and outputs may be encoded and decoded as it passes through stages of learning [0124-42]. Reference data is considered ground-truth [0144] Corresponding provisional support comprises [P.28-29 of 42, Sect3.3]}; 
calculating first difference data corresponding to a difference between the first output data and the reference data and second difference data corresponding to a difference between the second output data and the reference 10data {Reda [0144-48] Eq.4 is first difference where subtraction between ground truth (reference) and data is detailed; Eq.5 is second difference as subtraction is detailed for fine-tuning neural network, illustrated Fig 2 neural networks. Further, Eq.8 difference may also be differences/distances utilizing L2-norm. Corresponding provisional support comprises [P.27-28 of 42, Sect3.3], [P.8 of 42 Sect2.4]}; 
retraining the first learning model with use of the first difference data and the second difference data {Reda [0144-48] Eq.7 is training model by component loss as a weighted sum, the components decompose into differences e.g. Eq. 4-5 differences as addressed above. Model retraining is suggested by backward propagation [0107] described as adjusting weights, weights are w of Eq.7 for network/models which may be fine-tuned subsequent to initialization of pre-trained [0145]. Moreover, epochs are noted over batchwise training until convergence [0150-52]. Corresponding provisional support comprises [P.28 of 42, Sect3.3], [P.8-9 of 42 Sect2.4-2.5]}; and
	However, Reda does not expressly disclose “converting the first learning model”.
	Chai teaches: 
	acquiring…, and second output data for the input data of a second learning model obtained by converting the first learning model {Chai [0108] “Converting the model can include… conversion tool known as TensorFlow Lite Optimizing Converter (‘TOCO’)” introduced at [0038]. Modeling Figs 16A-16B illustrate second neural network model as student-teacher learning, detailed as joint learning [0144,47] “During joint training, combination of a loss function Lθ(·) of the trainer network and a projection loss function LP(·) can be optimized… The labeled loss L’P(·) is based on a comparison between the prediction result yiP and a ground truth y’i” demonstrates that Chai’s learning regime is akin to Reda. Additionally, Chai further details backpropagation [0170], [0114]. Corresponding provisional support comprises [0032], [0108], [0132], Figs 16A-16B}
updating, with the second learning model obtained by converting the first learning model that has been retrained, the second learning model obtained by converting the first learning model that has not been retrained {Chai [0084] “model updating, where an updated version of the model can be dynamically downloaded” teaches updating model versions (e.g., second model). The models can be converted by TOCO tool and re-trained as described [0197-98], [0107-08], [0035,38]. A model which has not been retrained corresponds to the condition where “During training, the teacher or trainer model parameters can be held fixed” emphasis fixing (and/or freezing) of model parameters [0115], [0198]. Models are illustrated Figs 16A-B such as RNN [0150] and may include backpropagation [0114], [0170]. Finally, the functionality allows for “Model Selection” [0193], [0130], [0116]. Corresponding provisional support comprises [0063], [0106,09], [0153-59], Figs 16A-16B}.	
Chai is directed to joint learning of machine learning models thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the teachings of Chai and Reda to arrive at the invention as claimed. Motivation for doing so would provide better modeling generalization (Chai [0149]) and/or to “convert the models to optimize the models for use by a mobile device” (Chai [0103]). Numerous benefits of optimization are noted throughout, e.g. [0041], [0083], [0116]. 
As a whole, the skilled artisan will immediately appreciate the significance of the detailed equations (Chai [0147]) as similar to (Reda [0146]). Compare to instant specification [0055] Eq. 3.
	the second learning model performing a process with a lower numerical precision than a process performed by the first learning model {Krishnamoorthi discloses [P.4] “reduce the precision requirements for the weights and activations…map the floating point values to integers” introduced as applicable to “any model”. For example, see per [P.8 Sect3.1.1] “reduce the precision of the network to 8-bits from float” and/or quantization aware training [P.14] Eqs. 16-17. See also [P.15 Num.4-5] TOCO}; 
	Krishnamoorthi is directed to model training with stochastic process thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to reduce precision per Krishnamoorthi in combination for the stated motivation “advantages: …improved speed… with no accuracy loss” as well as smaller model footprint, improved cache reuse, faster computation and lower power consumption (Krishnamoorthi [P.4 Sect.1]).

With respect to claim 2, the combination of Reda, Chai and Krishnamoorthi teaches the information processing method according to claim 1, wherein 
	the [sic] retraining includes weighting the first difference data and the second difference data {Reda [0146] Eq.7 where variable w is weighting of the weighted sum of differences. Corresponding provisional support comprises [P.27-28 of 42, Sect3.3], [P.8 of 42 Sect2.4]. Similarly, Chai uses notation λ lambda parameter/coefficient is a weighting}.

With respect to claim 6, the combination of Reda, Chai and Krishnamoorthi teaches the information processing method according to claim 1, wherein 
	the first learning model and the second learning model are each a neural network learning model {Chai Figs 16A-16B illustrate the neural networks (first and second) as are described throughout. This supports the similar consideration of Reda Fig 2:210/220}.

With respect to claim 7, the rejection of claim 1 is incorporated. The difference in scope being a system to perform the method limitations similar to claim 1. Reda discloses memory and GPU (graphics processing unit) [0046] of a system for video processing. Computer implements are further supported by Chai Fig 1. The remainder of this claim is rejected for the same rationale as claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Reda, Chai and Krishnamoorthi in view of: 
Tan et al., “MnasNet: Platform-Aware Neural Architecture Search for Mobile” hereinafter Tan (arXiv: 1807.11626v1).
With respect to claim 3, the combination of Reda, Chai and Krishnamoorthi teaches the information processing method according to claim 2, wherein 
	the first difference data is given a weight greater than a weight of the second difference in the weighting {Chai [0149-50] specifies λ1=1.0 and λ2=0.1 thus greater than, the functionality amounts to model selection for the purposes of performance/accuracy evaluation [0116]. Moreover, criticality of ranges is noted under MPEP 2144.05 in that routine experimentation does not support patentability absent pointing out the criticality of ranges as is applicable to the specified weighting. Corresponding provisional support comprises [0153-59], [0114], [0127-32]}. 
	Furthermore, additional support by way of Tan is cited to support that weighting may be considered greater than relative to parameter/coefficients. Tan [P.3] Eqs. 1-3 specifies weighting which is subject to constraints or empirical rule to evaluate accuracy and latency tradeoff.
	Tan is directed to neural network optimization thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify weights as set forth by Tan in combination for the motivation of addressing accuracy/performance constraints with automated neural architecture search and rendering state-of-the-art results (Tan [P.8 Conc] [P.1 Last¶]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Reda, Chai and Krishnamoorthi in view of: 
Belagiannis et al., “Adversarial Network Compression” hereinafter Belagiannis 
(arXiv: 1803.10750v1).
With respect to claim 4, the combination of Reda, Chai and Krishnamoorthi teaches the information processing method according to claim 1, wherein 
	the retraining further includes using a difference between the first difference data and the second difference data {Belagiannis [P.6] Eq.3 difference between ft and fs being teacher and student functions respectively as networks illustrated Fig 1 including L2 again at [P.8]. Student-teacher models were introduced by Chai to include ground truth comparison [0144] similar to Reda [0144-48]}.
	Belagiannis is directed to training neural networks thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to evaluate difference between student-teacher networks in combination for the motivation of learning a third component of loss at [P.8 Eq.8] and where contributions note generalization on different teacher-student architectures [P.2 ¶3]. Moreover, advantage provides for knowledge transfer between networks performing the same task on same data and with models that may vary from each other as deep/shallow or large/small (Belagiannis [P.4 Sect3.1], [P.14 Sect.5]).

With respect to claim 5, the combination of Reda, Chai and Krishnamoorthi teaches the information processing method according to claim 4, wherein 
	the retraining includes weighting the first difference data, the second difference data, and the difference between the first difference data and the second difference data {Belagiannis [P.8] Eq.8 difference of Eq.3 weighted by λ lambda as λLData(fs) [P.9 Sect3.6] “weighting factors λ” is weighting difference between differences. The first and second differences are already addressed by Reda/Chai}.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/YING YU CHEN/Primary Examiner, Art Unit 2125